DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 1 June 2021 is acknowledged.  Claim 11 has been cancelled.  Claims 10 and 13 have been amended.  Claims 1-10 and 13-20 are pending.  Claims 1-9 and 17-20 remain withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 10, “removing a portion of the bottom spacer and a portion of the bottom source or drain to expose a surface of the substrate,” separate from, “recessing the exposed surface of the substrate between the pair of semiconductor fins,” claim 14, “wherein a vertical thickness of the second dielectric liner is greater than a lateral thickness of the second dielectric liner,” and claims 15 and 16, “further comprising removing portions of the second dielectric liner to expose a sidewall of the bottom spacer,” and, “further comprising removing exposed portions of the bottom spacer to expose a sidewall of the first dielectric liner,” in an embodiment wherein a topmost surface of the bottom spacer  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 15 and 16, “further comprising removing portions of the second dielectric liner to expose a sidewall of the bottom spacer,” and, “further comprising removing exposed portions of the bottom spacer to .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 16 recite the limitations, “further comprising removing portions of the second dielectric liner to expose a sidewall of the bottom spacer,” and, “further comprising removing exposed portions of the bottom spacer to expose a sidewall of the first dielectric liner,” respectively.  Claim 10, off which claims 15 and 16 depend, recites 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitations, “further comprising removing portions of the second dielectric liner to expose a sidewall of the bottom spacer,” and, “further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (US Patent 9,799,749, hereinafter Bi ‘749) in view of Cheng et al. (US Patent 9,899,515, hereinafter Cheng ‘515) of record.
With respect to claim 10, Bi ‘749 teaches (FIGs. 1-3) a method for forming a semiconductor device substantially as claimed, the method comprising:
forming (FIG. 1) a pair of semiconductor fins (13 and 17) over a substrate (20) (col. 5, ln. 10-35);
forming (FIG. 1) a bottom source or drain (14 and 18) on the substrate (20) (col. 5, ln. 10-35);
forming (FIG. 2) a first dielectric liner (24) directly on sidewalls of the pair of semiconductor fins (13 and 17), the first dielectric liner on a surface of the bottom source or drain (14 and 18) (col. 6, ln. 63 – col. 7, ln. 3); and
forming (FIG. 3) a bottom spacer (26) between the pair of semiconductor fins (13 and 17) on the surface of the bottom source or drain (14 and 18), the bottom spacer directly adjacent to sidewalls of the first dielectric liner (24), wherein a topmost surface of the bottom spacer is below a topmost surface of the pair of semiconductor fins (col. 7, ln. 4-23).
Thus, Bi ‘749 is shown to teach all the features of the claim with the exception of:
removing a portion of the bottom spacer and a portion of the bottom source or drain to expose a surface of the substrate;
recessing the exposed surface of the substrate between the pair of semiconductor fins, the substrate recessed below a bottommost surface of the bottom spacer and a bottommost surface of the source or drain; and

However, Cheng ‘515 teaches (FIGs. 1-24) forming a shallow trench isolation (STI) region by forming a deep trench that would involve removing a portion of the bottom spacer (160; FIG. 5 to FIG. 6) and a portion of the bottom source or drain (120; FIG. 11 to FIG. 12) to expose a surface of the substrate (the surface of the substrate 110 is exposed during the etching process of FIG. 12 upon completion of the etch of the bottom source or drain 120) (col. 9, In. 33-39; col. 11, In. 29-37); recessing (FIG. 12) the exposed surface (190) of the substrate (110) between the pair of semiconductor fins (131), the substrate recessed below a bottommost surface of the bottom spacer (161) and a bottommost surface of the source or drain (121) (col. 11, In. 29-37); and forming (FIG. 18) the shallow trench isolation (STI) region (220) on the recessed surface of the substrate (110) (col. 13, In. 52-57) to effectively isolate a plurality of finFET devices from each other (col. 14, ln. 22-30).  When the method of Cheng ‘515 is applied to Bi ‘749, the shallow trench isolation region would be formed such that a portion of the bottom spacer (26) of Bi ‘749 and a portion of the bottom source or drain (14 and 18) of Bi ‘749 would be removed to expose a surface of the substrate (20), the exposed surface of the substrate between the pair of semiconductor fins (13 and 17) would be recessed below a bottommost surface of the bottom spacer and a bottommost surface of the source or drain, and the shallow trench isolation (STI) region would be formed on the recessed surface of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Bi ‘749 .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bi ‘749 and Cheng ‘515 as applied to claim 10 above, and further in view of Anderson et al. (US Patent Application Publication 2017/0229558, hereinafter Anderson ‘558) of record.
With respect to claims 13 and 14, Bi ‘749 and Cheng ‘515 teach the method as described in claim 10 above with the exception of the additional limitations further comprising forming a second dielectric liner on the bottom spacer; and wherein a vertical thickness of the second dielectric liner is greater than a lateral thickness of the second dielectric liner.
However, Anderson ‘558 teaches a second dielectric liner (1202) on the bottom spacer (704), wherein a vertical thickness (thickness running parallel to the height of the fin) of the second dielectric liner is greater than a lateral thickness (thickness running parallel to the width of the fin) of the second dielectric liner, for use in subsequent processing of the fins ([0064]).  Further, Anderson ‘558 teaches dielectrics as art-recognized materials for liners ([0053]).  Still further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Bi ‘749 and Cheng ‘515 further comprising forming a second dielectric liner on the bottom spacer; and wherein a vertical thickness of the second dielectric liner is greater than a lateral thickness of the second dielectric liner as taught by Anderson ‘558 for use in subsequent processing of the fins.

With respect to claims 15 and 16, Bi ‘749, Cheng ‘515 and Anderson ‘558 teach the method as described in claim 13 above, but primary reference Bi ‘749 does not explicitly teach the additional limitations further comprising removing portions of the second dielectric liner to expose a sidewall of the bottom spacer; and further comprising removing exposed portions of the bottom spacer to expose a sidewall of the first dielectric liner.
However, Anderson ‘558 teaches (FIGs. 16B-17B) an etching step that removes the second dielectric liner (1202), the bottom spacer (704), and the dielectric liner (702) in a method that exposes the fin for subsequent processing ([0069]).  This etching step would first remove portions of the second dielectric liner to expose a sidewall of the bottom spacer, and subsequently would remove exposed portions of the bottom spacer to expose the sidewall of the first dielectric liner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Bi ‘749, .

Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 6) that the protective spacers (161) of Cheng ‘515 are not “bottom spacers” as the term is commonly understood in the art of vertical FETs.  Examiner respectfully disagrees.
The protective cover (160) and the protective spacers (161) comprising the bottom spacer (160 and 161) of Cheng ‘515 are spacers and may be formed (FIG. 5) at the bottom of the fins (131) separating said fins.  Accordingly, the protective cover (160) and the protective spacers (161) are bottom spacers.
Applicant argues (remarks, pp. 6-8) that the prior art of record fails to teach or suggest the newly presented limitations of the claim, “forming a first dielectric liner directly on sidewalls of the pair of semiconductor fins, the first dielectric liner on a surface of the bottom source or drain; and forming a bottom spacer between the pair of semiconductor fins on the surface of the bottom source or drain, the bottom spacer directly adjacent to sidewalls of the first dielectric liner, wherein a topmost surface of the bottom spacer is below a topmost surface of the pair of semiconductor fins.”  Examiner respectfully disagrees.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893